         Case 1:20-cv-11933-DPW Document 70 Filed 03/23/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                        )
 BRANDON ALVES, et al.,
                                                        )
                                                        )
                       Plaintiffs,
                                                        )
                                                        )   CIVIL ACTION NO.
               -against-
                                                        )   1:20-cv-11933-DPW
                                                        )
 DONNA M. MCNAMARA, et al.,
                                                        )
                                                        )
                       Defendants.
                                                        )
                                                        )


 [PROPOSED] ORDER OF DISMISSAL AS TO BRANVILLE G. BARD IN HIS OFFICIAL
                CAPACITY AS THE POLICE COMMISSIONER
                OF THE CAMBRIDGE POLICE DEPARTMENT


WHEREAS:

       1)     Plaintiffs commenced this action seeking declaratory and injunctive relief against

shutdowns and delays in the issuance of firearms identification cards (“FIDs”) under M.G.L. c.

140, § 129B and licenses to carry firearms (“LTCs”) issued under M.G.L. c. 140, § 131; and

       2)     Defendant Branville G. Bard is the Commissioner of the Cambridge Police

Department and the designated “licensing authority” for the City of Cambridge pursuant to the

General Laws of the Commonwealth of Massachusetts, who is responsible for issuing FIDs and

LTCs; and

       3)     In or about August of 2020, an employee of the Cambridge Police Department

informed Gene Hull, who had inquired about submitting an application for an LTC, that the

Cambridge Police Department had temporarily discontinued the fingerprinting of new firearms

license applicants due to the COVID-19 pandemic during the year 2020; and




                                          Page 1 of 4
         Case 1:20-cv-11933-DPW Document 70 Filed 03/23/21 Page 2 of 4




       4)      The City of Cambridge publicly announced through its website that no fingerprint

services were being offered by the police department; and

       5)      The Cambridge Police Department purchased new fingerprinting equipment to

address COVID-19 safety concerns in 2020; and

       6)      The Cambridge Police Department is processing applications for FIDs and LTCs,

does not anticipate the existence of substantial delays in the application process in the future and

will work to process all license applications within 40 days as required by law; and

       7)      The Cambridge Police Department has processed the license application of Plaintiff

Gene Hull in the normal course, and is awaiting receipt of the LTC from the Commonwealth;

NOW THEREFORE:

       It is hereby agreed and stipulated that the claims against Defendant Branville G. Bard in

his official capacity as the Police Commissioner of the City of Cambridge (only) shall be

DISMISSED, without prejudice, with all rights of appeal waived, and with each party to bear its

own costs and attorney’s fees.

Respectfully submitted,
THE PLAINTIFFS,                                      DEFENDANT BRANVILLE G. BARD,
                                                     in his official capacity as Police
                                                     Commissioner for the City of Cambridge,

By their attorneys,                                  By his attorney,

/s/ David D. Jensen                                   /s/ Keplin K. U. Allwaters
David D. Jensen, pro hac vice                        Keplin K. U. Allwaters, BBO # 675113
David Jensen, PLLC                                   Assistant City Solicitor
111 John Street, Suite 420                           City of Cambridge
New York, New York 10038                             Law Department
(212) 380-6615                                       City Hall, 795 Massachusetts Ave.
david@djensenpllc.com                                Cambridge, MA 02139
                                                     (617) 349-4121
Jason A. Guida, BBO # 667252                         kallwaters@cambridge.gov
Principe & Strasnick, P.C.
11 Lark Avenue
                                            Page 2 of 4
        Case 1:20-cv-11933-DPW Document 70 Filed 03/23/21 Page 3 of 4




Saugus, Massachusetts 01906
(617) 383-4652
jason@lawguida.com

Dated: March 23, 2021




It is SO ORDERED this _____ day of March, 2020.




                                           DOUGLAS P. WOODLOCK
                                           DISTRICT JUDGE




                                      Page 3 of 4
         Case 1:20-cv-11933-DPW Document 70 Filed 03/23/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that this document was filed through the ECF system and will therefore be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent this day to those participants indicated as non-registered
participants.

                                         /s/ Jason A. Guida
                                         Jason A. Guida, BBO# 667252

Dated: March 23, 2021




                                           Page 4 of 4
